 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNICK, SR,                               No. 2:19-cv-02044-TLN-CKD PS
12                       Plaintiff,
13           v.                                          ORDER
14    KAIDAN HOSPITALITY LP d/b/a/ RED
      LION HOTEL REDDING,
15
                         Defendant.
16

17

18          On October 11, 2019, plaintiff filed a complaint alleging violations of (1) the Americans

19   with Disabilities Act, 42 U.S.C. § 12101 et seq., (2) the California Unruh Civil Rights Act, (3) the

20   California Disabled Persons Act, and (4) common law negligence per se. On November 12,

21   2019, defendant filed an answer and affirmative defenses. (ECF No. 4.) On March 3, 2020,

22   plaintiff submitted a status report claiming that he was unable to contact defendant to confer

23   regarding a joint report. (ECF No. 10.)

24          In the interest of avoiding the accumulation of fees and costs through potentially

25   unnecessary discovery and motion practice, and to allow the parties some additional time to

26   pursue an early informal resolution of this matter with the assistance of a third party neutral, the

27   court finds it appropriate to stay this action and refer it to the Voluntary Dispute Resolution

28   Program (“VDRP”).
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      This action is STAYED except as set forth herein, and all previously set deadlines

 3          and hearings are VACATED pending further order of the court.

 4          2.      The parties are directed to meet and confer promptly to discuss settlement of this

 5          action. Settlement discussions require focus and preparation and should involve the

 6          attorneys who will try the case and the person or persons having full authority to negotiate

 7          and settle the case on any terms. Plaintiff should initiate settlement discussions by

 8          providing a written itemization of damages and a meaningful settlement demand that

 9          includes an explanation of why the demand is appropriate. Defendant should respond

10          with an acceptance of the offer or with a meaningful counteroffer that includes an

11          explanation of why the counteroffer is reasonable. The parties should continue

12          discussions in this manner until they reach a settlement or have exhausted informal

13          settlement efforts.

14          3.      If the parties are not able to reach a settlement informally within forty-five (45)

15          days of the date of this order, then the parties shall initiate participation in the court’s

16          VDRP by contacting the court’s VDRP administrator, Sujean Park, at (916) 930-4278 or

17          SPark@caed.uscourts.gov.1

18          4.      The parties shall carefully review and comply with Local Rule 271, which outlines

19          the specifications and requirements of the VDRP.

20          5.      No later than fourteen (14) days after completion of the VDRP session, the parties
21          shall jointly file their VDRP Completion Report, consistent with Local Rule 271(o).

22          6.      Any party that objects to this referral to the VDRP shall file its objections within

23          seven (7) days of the date of this order. Such objections shall clearly outline why the

24          party believes that this action is not appropriate for referral to the VDRP.

25
     1
26     The resources of the VDRP program are limited, and the parties are expected to make good faith
     efforts to timely and fully exhaust informal settlement efforts prior to initiating participation in
27   the VDRP. The court will look with disfavor upon parties stalling or failing to participate in the
     above-mentioned initial informal discussions, prompting potentially unnecessary participation in
28   the VDRP and straining the program’s resources.
                                                        2
 1             IT IS SO ORDERED.

 2   Dated: March 13, 2020
                                   _____________________________________
 3
                                   CAROLYN K. DELANEY
 4                                 UNITED STATES MAGISTRATE JUDGE

 5

 6   17 stroj2044.vdrp

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    3
